DETAILED ACTION
Claims 1-21 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Objections
Claims 4, 5, 14, and 15 are objected to because of the following informalities:
Claim 4: “the network of the network of” (line 2) should have been –the network of—.
Claim 5: “the network of the network of” (line 2) should have been –the network of—.
Claim 14: “the network of the network of” (line 2) should have been –the network of—.
Claim 15: “the network of the network of” (line 2) should have been –the network of—.
Appropriate corrections are required. Applicant is advised to review the entire claims for further needed corrections.

Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-13, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shalaby et al. (“Study of Application of Network Coding on NoCs for Multicast Communications”; 09/26/2013; from IDS filed on 07/04/2022; hereinafter Shalaby).

With respect to claim 1, Shalaby teaches: A method for executing an application data flow graph using a network of computational nodes (see e.g. page 37, column 1, Abstract: “Network coding is a technique allows nodes to combine arriving packets into encoded packets instead of simply forwarding them. NC aims to optimize data flow leading to improve network throughput and reliability”) comprising: 
transitioning first application data from a first source computational node (see e.g. page 38, column 2, Fig. 1: “S1”; and page 38, column 1, paragraph 3: “sources S1… sends a packet”) to an intermediary computational node (see e.g. page 38, column 2, Fig. 1: “IS”; and column 1, paragraph 3: “S1 sends… a packet to intermediate node (IS)”); 
providing second application data, from a computation layer of the network of computational nodes (see e.g. page 38, column 2, Fig. 1: “S2”; and page 38, column 1, paragraph 3: “S2 sends a packet”), on the intermediary computational node (see e.g. page 38, column 1, paragraph 3: “And S2 sends… a packet to intermediate node (IS)”); 
multicasting (see e.g. page 38, column 1, paragraph 3: “Figure 1 illustrates an example for multicast”) the first application data in combination with the second application data (see e.g. page 38, column 1, paragraph 3: “merges the two packets from S1 and S2”) from the intermediary computational node (see e.g. page 38, column 2, Fig. 1: “IS”, “ID”) to at least two destination computational nodes (see e.g. page 38, column 2, Fig. 1: “D1”, “D2”; and page 38, column 1, paragraph 3: “IS node merges the two packets from S1 and S2 using XOR function and send the merged packet (A⨁B) through the shared link (IS-ID). Once, the merged packet is received at destinations D1 and D2”); and 
wherein the first source computational node, the intermediary computational node, and the at least two destination computational nodes are all in the network of computational nodes (see e.g. page 38, column 1, paragraph 3: “Figure 1 illustrates an example for multicast using a butterfly network”; and page 38, column 2, Fig. 1).
Shalaby discloses two intermediary nodes, namely Intermediate Source (IS) and Intermediate Destination (ID) nodes, that perform the functions of the claimed “intermediary node”. Specifically, Shalaby does not explicitly disclose a singular “intermediary node” to perform the functions of the IS and ID.
However, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Shalaby to implement both the IS and ID within a single node in order to improve resource utilization by reducing the number of nodes required to implement communications between source and destination nodes.

With respect to claim 2, Shalaby as modified teaches: The method of claim 1, further comprising: 
generating network overlay instructions (see e.g. page 38, column 1, paragraph 2: “Network Coding (NC)… The idea is to merge a number of arriving packets into a less number of outgoing packets at an intermediate node… The objective of network coding is to reduce the traffic load consequently increasing the throughput”) for the multicasting of the first application data in combination with the second application data on the intermediary computational node (see e.g. page 38, column 1, paragraph 3: “Figure 1 illustrates an example for multicast… IS node merges the two packets from S1 and S2 using XOR function and send the merged packet (A⨁B) through the shared link (IS-ID)”);
wherein the multicasting of the first application data in combination with the second application data is conducted by a network layer of the network of computational nodes (see e.g. page 38, column 1, paragraph 3: “Figure 1 illustrates an example for multicast using a butterfly network which is the fundamental structure to perform network coding”; and page 38, column 2, Fig. 1); 
wherein the network overlay instructions for the multicasting of the first application data in combination with the second application data are executed by a network overlay layer (see e.g. page 38, column 2, Fig. 1: “IS”, “ID”) of the network of computational nodes (see e.g. page 38, column 1, paragraph 3: “IS node merges the two packets from S1 and S2 using XOR function and send the merged packet (A⨁B) through the shared link (IS-ID)”; and page 38, column 2, Fig. 1); and 
wherein the first application data and the second application data are from the computation layer of the network of computational nodes (see e.g. page 37, column 1, paragraph 3: “IP elements (processors, DSP, memory, etc.) Communicate with each other by routing data through network infrastructure using packet switching”; and page 38, column 1, paragraph 3: “S1 sends a packet to D1 and a packet to intermediate node (IS). And S2 sends a packet to D2 and a packet to intermediate node (IS)”).

With respect to claim 3, Shalaby as modified teaches: The method of claim 1, wherein: 
the first source computational node and the at least two destination computational nodes are all nodes in the application data flow graph (see e.g. page 37, column 1, paragraph 3: “IP elements (processors, DSP, memory, etc.) Communicate with each other by routing data through network infrastructure using packet switching”; page 38, column 1, paragraph 3: “sources S1 and S2 sends a packet to both destinations D1 and D2”); and 
the intermediary computational node (see e.g. page 38, column 2, Fig. 1: “IS”, “ID”) is not a node in the application data flow graph (see e.g. page 38, column 1, paragraph 2: “Network coding has been applied in many fields, for instance, wireless networks, file-sharing and multimedia streaming in peer-to-peer networks” and paragraph 3: “S1 sends… a packet to intermediate node (IS). And S2 sends… a packet to intermediate node (IS). IS node merges the two packets from S1 and S2… the merged packet is received at destinations D1 and D2”).

With respect to claim 5, Shalaby as modified teaches: The method of claim 1, wherein:
the network of the network of computational nodes is a network on chip (see e.g. page 37, column 1, abstract: “NC for multicast communication in NoC”); and 
the computational nodes of the network of computational nodes are processing cores (see e.g. page 37, column 1, paragraph 3: “IP elements (processors, DSP, memory, etc.) Communicate with each other by routing data through network infrastructure using packet switching”) in a multicore processor (see e.g. page 41, column 1, paragraph 4: “The algorithms were implemented in C and run on 2 GHz Intel Core 2 Duo processor”).

With respect to claim 6, Shalaby as modified teaches: The method of claim 1, further comprising: 
providing the first application data and the second application data to the computation layer of the network of computational nodes on the at least two destination computational nodes (see e.g. page 38, column 1, paragraph 3: “send the merged packet (A⨁B) through the shared link (IS-ID). Once, the merged packet is received at destinations D1 and D2”); 
wherein the first application data and the second application data are from the computation layer of the network of computational nodes (see e.g. page 37, column 1, paragraph 3: “IP elements (processors, DSP, memory, etc.) Communicate with each other by routing data through network infrastructure using packet switching”; and page 38, column 1, paragraph 3: “S1 sends a packet to D1 and a packet to intermediate node (IS). And S2 sends a packet to D2 and a packet to intermediate node (IS)”); 
wherein the transitioning of the first application data from the first source computational node to the intermediary computational node is administrated by a network overlay layer (see e.g. page 38, column 2, Fig. 1: “IS”, “ID”) of the network of computational nodes (see e.g. page 38, column 1, paragraph 3: “IS node merges the two packets from S1 and S2 using XOR function and send the merged packet (A⨁B) through the shared link (IS-ID)”; and page 38, column 2, Fig. 1); and 
wherein the providing of the second application data on the intermediary computational node is administrated by the network overlay layer of the network of computational nodes (see e.g. page 38, column 1, paragraph 3: “IS node merges the two packets from S1 and S2 using XOR function and send the merged packet (A⨁B) through the shared link (IS-ID)”; and page 38, column 2, Fig. 1).

With respect to claim 7, Shalaby as modified teaches: The method of claim 1, further comprising: 
configuring a set of programmable controllers with instructions, wherein the set of programmable controllers are instantiated across the network of computational nodes (see e.g. page 37, column 1, paragraph 3: “IP elements (processors, DSP, memory, etc.) Communicate with each other by routing data through network infrastructure using packet switching”; and page 38, column 1, paragraph 3: “multicast using a butterfly network which is the fundamental structure to perform network coding”); and 
wherein the transitioning of the first application data, the providing of the second application data, and the multicasting of the first application data in combination with the second application data, are all conducted by the set of programmable controllers: (i) in accordance with the application data flow graph (see e.g. page 37, column 1, abstract: “Network coding is a technique allows nodes to combine arriving packets into encoded packets instead of simply forwarding them. NC aims to optimize data flow leading to improve network throughput and reliability”; and page 38, column 1, paragraph 3: “S1 sends a packet to D1 and a packet to intermediate node (IS). And S2 sends a packet to D2 and a packet to intermediate node (IS). IS node merges the two packets from S1 and S2 using XOR function and send the merged packet (A⨁B) through the shared link (IS-ID). Once, the merged packet is received at destinations D1 and D2”); and (ii) in response to the execution of the instructions (see e.g. page 38, column 1, paragraph 3: “perform network coding”).

With respect to claim 8, Shalaby as modified teaches: The method of claim 1, wherein: 
the transitioning of the first application data is conducted using a first programmable controller executing a first streaming instruction (see e.g. page 34, column 1, paragraph 2: “Network coding has been applied in many fields, for instance, wireless networks, file-sharing and multimedia streaming in peer-to-peer networks”, paragraph 3; and page 34, column 2, Fig. 1); 
the providing of the second application data is conducted using a second programmable controller executing a second streaming instruction (see e.g. page 34, column 1, paragraph 2: “Network coding has been applied in many fields, for instance, wireless networks, file-sharing and multimedia streaming in peer-to-peer networks”, paragraph 3; and page 34, column 2, Fig. 1); 
the multicasting is conducted using a third programmable controller executing a third streaming instruction (see e.g. page 34, column 1, paragraph 2: “Network coding has been applied in many fields, for instance, wireless networks, file-sharing and multimedia streaming in peer-to-peer networks”, paragraph 3; and page 34, column 2, Fig. 1); 
the first, second, and third programmable controllers are all instantiated on the intermediary computational node (see e.g. page 34, column 1, paragraph 2: “Network coding has been applied in many fields, for instance, wireless networks, file-sharing and multimedia streaming in peer-to-peer networks. The idea is to merge a number of arriving packets into a less number of outgoing packets at an intermediate node, instead of directly forwarding them. The combination or merging of packets is called coding” and paragraph 3: “IS node merges the two packets from S1 and S2 using XOR function and send the merged packet (A⨁B) through the shared link (ISID). Once, the merged packet is received at destinations D1 and D2”); and 
the first, second, and third streaming instructions are all at least partially executed at the same time (see e.g. page 34, column 1, paragraph 1: “method based on incremental parallel setup of multicast paths using an ID-based approach to route packets”).

With respect to claim 9, Shalaby as modified teaches: The method of claim 1, wherein: 
the transitioning of the first application data is conducted using a first programmable controller executing a first memory copy instruction (see e.g. page 34, column 1, paragraph 2: “Network coding has been applied in many fields, for instance, wireless networks, file-sharing”, paragraph 3; and page 34, column 2, Fig. 1); 
the providing of the second application data is conducted using a second programmable controller executing a second streaming instruction (see e.g. page 34, column 1, paragraph 2: “Network coding has been applied in many fields, for instance, wireless networks, file-sharing and multimedia streaming in peer-to-peer networks”, paragraph 3; and page 34, column 2, Fig. 1); 
the first and second programmable controllers are both instantiated on the intermediary computational node (see e.g. page 34, column 1, paragraph 2: “Network coding has been applied in many fields, for instance, wireless networks, file-sharing and multimedia streaming in peer-to-peer networks. The idea is to merge a number of arriving packets into a less number of outgoing packets at an intermediate node, instead of directly forwarding them. The combination or merging of packets is called coding” and paragraph 3: “IS node merges the two packets from S1 and S2 using XOR function and send the merged packet (A⨁B) through the shared link (ISID). Once, the merged packet is received at destinations D1 and D2”); and
the first memory copy instruction and the second streaming instruction are at least partially executed at the same time (see e.g. page 34, column 1, paragraph 1: “method based on incremental parallel setup of multicast paths using an ID-based approach to route packets”).

With respect to claim 10, Shalaby as modified teaches: The method of claim 1, further comprising: 
transitioning third application data from the first source computational node to the intermediary computational node using a second programmable stream controller executing a fourth memory copy instruction at a third time (see e.g. page 34, column 1, paragraph 2: “Network coding has been applied in many fields, for instance, wireless networks, file-sharing and multimedia streaming in peer-to-peer networks. The idea is to merge a number of arriving packets into a less number of outgoing packets at an intermediate node, instead of directly forwarding them. The combination or merging of packets is called coding” and paragraph 3: “IS node merges the two packets from S1 and S2 using XOR function”); 
wherein: 
the transitioning of the first application data is conducted using a first programmable controller executing a first memory copy instruction at a first time (see e.g. page 34, column 1, paragraph 2: “Network coding has been applied in many fields, for instance, wireless networks, file-sharing and multimedia streaming in peer-to-peer networks”, paragraph 3; and page 34, column 2, Fig. 1); 
the providing of the second application data is conducted using the first programmable controller executing a second memory copy instruction at a second time (see e.g. page 34, column 1, paragraph 2: “Network coding has been applied in many fields, for instance, wireless networks, file-sharing and multimedia streaming in peer-to-peer networks”, paragraph 3; and page 34, column 2, Fig. 1); 
the multicasting is conducted using the first programmable controller executing a third memory copy instruction at the third time (see e.g. page 38, column 1, paragraph 3: “multicast using a butterfly network… S1 sends a packet to D1 and a packet to intermediate node (IS). And S2 sends a packet to D2 and a packet to intermediate node (IS). IS node merges the two packets from S1 and S2 using XOR function and send the merged packet (A⨁B) through the shared link (IS-ID). Once, the merged packet is received at destinations D1 and D2”); and 
the first and second programmable controllers are both instantiated on the intermediary computational node (see e.g. page 34, column 1, paragraph 2: “Network coding has been applied in many fields, for instance, wireless networks, file-sharing and multimedia streaming in peer-to-peer networks. The idea is to merge a number of arriving packets into a less number of outgoing packets at an intermediate node, instead of directly forwarding them. The combination or merging of packets is called coding” and paragraph 3: “IS node merges the two packets from S1 and S2 using XOR function and send the merged packet (A⨁B) through the shared link (ISID). Once, the merged packet is received at destinations D1 and D2”).

With respect to claims 11-13 and 15-20: Claims 11-13 and 15-20 are directed to a non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause the processors to implement a method corresponding to the method disclosed in claims 1-3 and 5-10, respectively; please see the rejections directed to claims 1-3 and 5-10 which also cover the limitations recited in claims 11-13 and 15-20. Note that, Shalaby also discloses a non-transitory computer-readable medium to run instructions that implement the method disclosed in claims 1-3 and 5-10 (see e.g. page 41, column 1, paragraph 4).

With respect to claim 21, Shalaby teaches: A method for executing an application data flow graph using a network of computational nodes (see e.g. page 37, column 1, Abstract: “Network coding is a technique allows nodes to combine arriving packets into encoded packets instead of simply forwarding them. NC aims to optimize data flow leading to improve network throughput and reliability”) comprising: 
transitioning first application data from a first source computational node (see e.g. page 38, column 2, Fig. 1: “S1”; and page 38, column 1, paragraph 3: “sources S1… sends a packet”) to an intermediary computational node (see e.g. page 38, column 2, Fig. 1: “IS”; and column 1, paragraph 3: “S1 sends… a packet to intermediate node (IS)”); 
transitioning second application data from a second source computational node (see e.g. page 38, column 2, Fig. 1: “S2”; and page 38, column 1, paragraph 3: “S2 sends a packet”) to the intermediary computational node (see e.g. page 38, column 1, paragraph 3: “And S2 sends… a packet to intermediate node (IS)”); 
multicasting (see e.g. page 38, column 1, paragraph 3: “Figure 1 illustrates an example for multicast”) the first application data in combination with the second application data (see e.g. page 38, column 1, paragraph 3: “merges the two packets from S1 and S2”) from the intermediary computational node (see e.g. page 38, column 2, Fig. 1: “IS”, “ID”) to at least two destination computational nodes (see e.g. page 38, column 2, Fig. 1: “D1”, “D2”; and page 38, column 1, paragraph 3: “IS node merges the two packets from S1 and S2 using XOR function and send the merged packet (A⨁B) through the shared link (IS-ID). Once, the merged packet is received at destinations D1 and D2”); and 
wherein the first and second source computational nodes, the intermediary computational node, and the at least two destination computational nodes are all in the network of computational nodes (see e.g. page 38, column 1, paragraph 3: “Figure 1 illustrates an example for multicast using a butterfly network”; and page 38, column 2, Fig. 1).
Shalaby discloses two intermediary nodes, namely Intermediate Source (IS) and Intermediate Destination (ID) nodes, that perform the functions of the claimed “intermediary node”. Specifically, Shalaby does not explicitly disclose a singular “intermediary node” to perform the functions of the IS and ID.
However, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Shalaby to implement both the IS and ID within a single node in order to improve resource utilization by reducing the number of nodes required to implement communications between source and destination nodes.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shalaby as applied to claims 1 and 11 above, and further in view of Sen et al. (US 2021/0075633 A1; hereinafter Sen).

With respect to claim 4, Shalaby as modified teaches: The method of claim 1, wherein: 
the network of the network of computational nodes is an interconnect fabric (see e.g. Shalaby, page 38, column 1, paragraph 3: “Figure 1 illustrates an example for multicast using a butterfly network which is the fundamental structure to perform network coding”; and Fig. 1); and 
the computational nodes of the network of computational nodes are each selected from a group consisting of: general processing cores (see e.g. Shalaby, page 37, column 1, paragraph 3: “IP elements (processors, DSP, memory, etc.) Communicate with each other by routing data through network infrastructure using packet switching”), 
Shalaby does not but Sen teaches:
graphics processors (see e.g. Sen, paragraph 146: “accelerators 2042 can include a single or multi-core processor, graphics processing unit”), and neural network accelerators (see e.g. Sen, paragraph 146: “Accelerators 2042 can provide multiple neural networks”).
Shalaby and Sen are analogous art because they are in the same field of endeavor: managing multicast operations within the nodes of a network. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Shalaby with the teachings of Sen. The motivation/suggestion would be to utilize various capabilities provided by accelerators (e.g. compression (DC) capability, cryptography services such as public key encryption (PKE), cipher, hash/authentication, etc.); thus improving the overall efficiency of the system (see e.g. Sen, paragraph 146).

With respect to claim 14: Claim 14 is directed to a non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause the processors to implement a method corresponding to the method disclosed in claim 4; please see the rejection directed to claim 4 above which also covers the limitations recited in claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2020/0403903 A1 by Xie et al. discloses a multicast data packet processing method in a point-to-multipoint (P2MP)-based bit index explicit replication (BIER) multicast tree including an intermediate node configured to use P2MP to forward a BIER packet.
US 2015/0067191 A1 by Makhervaks et al. discloses a method for managing application data flows between a source node and a destination node by an intermediate node that observes all traffic between the source node and the destination node and identifies various broadcast/multicast based address resolution operations.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung (Sam) S Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194